Citation Nr: 1515764	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-02 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for hypertension.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to April 26, 2013.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions dated in October 2009, February 2010, and September 2010 of a Department of Veterans' Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing in March 2015 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDINGS OF FACT

1.  In March 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for entitlement to an initial increased rating in excess of 50 percent for his service-connected PTSD, is requested.

2.  In March 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for entitlement to a compensable rating for his service-connected hypertension, is requested.

3.  Resolving all doubt in the Veteran's favor, from June 5, 2009, to April 25, 2013, the Veteran met the schedular criteria for TDIU, and the evidence demonstrated that his service-connected disabilities likely precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an initial increased rating in excess of 50 percent for PTSD, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the issue of entitlement to a compensable rating for hypertension, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2014).

3.  Resolving all doubt in the Veteran's favor, the criteria for a TDIU, from June 5, 2009, to April 25, 2013, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in his March 2015 Travel Board hearing, has withdrawn the appeals of entitlement to an initial increased rating in excess of 50 percent for PTSD and a compensable rating for hypertension.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of these issues and they are dismissed.
Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2014).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).




Factual Background and Analysis

At the outset, the Board notes that during the Veteran's March 2015 Travel Board hearing, the Veteran indicated that he was only seeking entitlement to TDIU for the period prior to April 26, 2013.  Therefore, the Board will not address entitlement to TDIU for the period beginning April 26, 2013.  Although the RO construed a statement dated in January 2010 as the Veteran's claim for TDIU, the Board has construed a statement dated on June 5, 2009, in which the Veteran indicated that he was laid off from his job as of May 2009 due to his service-connected PTSD, as the Veteran's claim for TDIU.

The Veteran has contended that his service-connected disabilities rendered him unemployable for the period prior to April 26, 2013.  During this timeframe, he was in receipt of service connection for PTSD, rated at 50 percent; hypertensive heart disease with left ventricle hypertrophy (previously rated as coronary artery disease), rated at 10 percent from October 20, 2008, to February 3, 2010, and 30 percent thereafter; cervical spine degenerative joint and disc disease, rated at 30 percent beginning August 3, 2011; residuals of painful scars on the right arm status post shrapnel injury, rated as 20 percent beginning December 9, 2009; diabetes mellitus type II with erectile dysfunction and hypertension, rated as 10 percent disabling from December 4, 2008, to September 4, 2012, and 20 percent thereafter; degenerative joint disease with ankylosing spondylitis of the lumbar spine, rated as 10 percent; tinnitus, rated as 10 percent; peripheral neuropathy of the bilateral lower extremities, rated as 10 percent each; peripheral neuropathy of the bilateral upper extremities, rated as 10 percent each from December 9, 2009 to April 26, 2013; and, cataracts, rated as noncompensable beginning November 21, 2011.  His combined rating during this period was 80 percent prior to December 9, 2009, and 90 percent thereafter; therefore, he met the schedular criteria for a TDIU. See 38 C.F.R. § 4.16(a).  Thus, the question before the Board is whether his service-connected disabilities alone rendered him unable to obtain substantially gainful employment.

The evidence showed that the Veteran last worked as a salesman in May 2009 and has not been employed in a full-time position since.  He is currently in receipt of Social Security Administration (SSA) disability benefits as a result of his service-connected hypertension and affective/mood disorder.

The Board notes that the Veteran has competently and credibly reported the impact his PTSD symptomatology and various other service-connected physical disabilities have on his ability to work.  The Veteran reported that he had lost numerous jobs due to his service-connected PTSD symptomatology.  He reported trouble completing tasks, difficulty concentrating, and anger issues.  He reported trouble with lashing out at fellow co-workers in the past, and indicated he was concerned with what may happen in a work environment.  The Veteran has also described how his various physical disabilities precluded physical and sedentary employment.  In particular, he asserted that he was unable to work in a computer/desk job due to the pain from his service-connected back and neck disabilities.  

In support of his claim, the Veteran submitted letters from two individuals indicating they would not hire him because of his service-connected disabilities.  The Board finds that these submissions have also supported the Veteran's contentions regarding the impact his service-connected disabilities have on his ability to work.

In a letter dated in October 2010, G.W. wrote that the Veteran inquired about a position earlier that year.  He indicated that while he knew and liked the Veteran, he decided that he was not the best candidate for the position due to his concerns about the Veteran's ability to focus on and complete tasks.  He noted that the Veteran seemed more forgetful than most people.  He also noted the Veteran's back problems and need for prescription medications.  G.W. indicated that he did not know if the medications interfered with the Veteran's abilities, but noted that the Veteran often lacked interest in his job and a positive outlook on life.

In a letter dated in November 2010, D.C. wrote that the Veteran contacted him regarding possible work as an independent contractor.  D.C. indicated that he had worked with the Veteran in the past and was familiar with his work.  He wrote that he had to decline the Veteran's request for a job because of the recent marked difference in his physical and mental state.  D.C. noted that in addition to a bad back and other physical issues, the Veteran suffers from depression and anger, and often comes across as unstable.  D.C. wrote that as a result of these characteristics, he had to decline the Veteran's request to work as an independent contractor.

The Board also observes that various VA examiners have offered descriptions of the functional impact of the Veteran's service-connected disabilities on his ability to work.  This evidence tends to support the Veteran's contentions regarding the combined impact of his service-connected disabilities on his ability to work.  In a VA examination dated in August 2010, the examiner found that although the Veteran's service-connected disabilities would prevent employment in physical roles at any level, they would not prevent employment in predominantly sedentary roles, such as office/clerical work, telephone sales, or data entry.  In a VA PTSD examination dated in October 2011, the examiner found occupational and social impairment, with deficiencies in most areas.  He noted that the Veteran's PTSD symptamotology was primarily responsible for his vocational impairment.  However, the examiner then found that the Veteran's unemployability was less likely as not caused by his PTSD.  In a November 2011 VA examination, the examiner found that the Veteran's diabetes mellitus and peripheral neuropathy of the bilateral lower extremities precluded physical employment.  The examiner found that the Veteran's peripheral neuropathy of the bilateral upper extremities precluded employment involving fine motor skills of the hands.  In a VA spine examination, the examiner noted pain with computer work, and severe pain with exercise, chores, driving, and travel.

Considering the evidence above, the Board resolves any reasonable doubt in the Veteran's favor and finds that entitlement to TDIU, for the period from June 5, 2009, to April 25, 2013, is warranted.  As such, all reasonable doubt is found in the Veteran's favor and entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





ORDER

The claim of entitlement to an initial increased rating for PTSD in excess of 50 percent is dismissed.

The claim of entitlement to a compensable rating for hypertension is dismissed.

Entitlement to TDIU is granted for the period from June 5, 2009, to April 25, 2013, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


